Citation Nr: 1738526	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-04 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability (previously claimed as right knee crepitation).
 
2. Entitlement to service connection for a right ankle disability (previously claimed as a right ankle sprain).
 
3. Entitlement to service connection for a right wrist disability.
 
4. Entitlement to service connection for a low back disability. 
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 2004 to June 2009. Included among his many decorations and awards are the Marine Corps Good Conduct Medal, Combat Action Ribbon (Iraq), and Sea Service Deployment Ribbon w/ 2 Stars. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In October 2016, the Veteran appeared at a hearing held at the San Antonio, Texas Satellite Office before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive any outstanding treatment records and to provide new VA examinations.

The Board observes that the Veteran's service treatment records reveal that he suffered a right knee injury playing football prior to service. Service treatment reports also show that he was placed on quarters for swollen, stiff, or painful joints after a fall, but the joints were not identified. A separate report shows treatment for right wrist tendinitis in January 2008. The Veteran's separation examination noted right knee pain, right ankle pain, right wrist pain, and low back pain. 

Initially, the Board notes that the Veteran has indicated that he has received ongoing VA treatment for his claimed conditions. Available VA treatment records are somewhat limited, dating from approximately 2010 to 2013. There is a December 2010 treatment report for low back pain, but reports for his other claimed conditions are not documented. As will be discussed further below, VA should obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran was afforded VA examinations for his claimed conditions in January 2013. Essentially, he complained of continuous right knee pain, right ankle pain, right wrist pain, and low back pain, which onset in-service, possibly after a fall. The Veteran also noted that he carried heavy loads, which caused wear and tear on his joints. The examiner provided diagnoses of right knee strain, right ankle sprain, right wrist strain, and back strain. Diagnostic testing was also performed. Right knee impression was "mild osteoarthritic changes of the right knee. Question tiny ossicle adjacent to the lateral tibial spine, could represent a prior avulsion or small joint body." Right ankle impression was "mild degenerative changes of the anterior tibiotalar joint. No acute abnormality. Tiny Achilles enthesophyte." Right wrist impression was "no significant radiographic abnormality." Low back findings included "5 nonrib-bearing lumbar type vertebral bodies. Normal lumbar lordosis. No compression fracture or listhesis. Mild intervertebral disc space narrowing at L5-S1. Minimal endplate degenerative changes at L4-L5. Facet joints and spinous processes are intact. SI joints are maintained. Surrounding soft tissues are unremarkable."

The examiner found that the Veteran's claimed conditions were not related to or aggravated by service. The examiner provided the following remarks for the Veteran's claimed right knee disability, which clearly and unmistakably existed prior to service: 

No evidence of treatment for chronic right knee condition, post discharge (2009 to present), in available records reviewed by this Provider. No indication of continued pain or exacerbation of existing pain beyond normal progression, requiring medical intervention. The duties of the Veteran, while on active duty, cause this Provider to speculate that his knee pain may very well have been aggravated as a result of military service. However, service connection cannot be given, with any probability, based on available records.

The Board notes that the examiner provided the following, basically identical remarks for the Veteran's remaining disabilities: 

No evidence of treatment for [right ankle disability, right wrist disability, and low back disability], post discharge (2009 to present), in available records reviewed by this Provider. The duties of the Veteran, while on active duty, cause this Provider to speculate that his [right ankle disability, right wrist disability, and low back disability] may very well have occurred as a result of military service. However, a direct service connection cannot be given, with any probability, based on available records.

In October 2016, the Veteran testified that his claimed disabilities began in-service. He explained that while in-service, he fell and injured his right wrist, right knee, and right ankle. He also stated that his low back pain was related to carrying heavy loads. In addition to his testimony, he submitted 2 lay statements from his fellow soldiers in support of his claim. 

Based on the above, the Board finds the January 2013 VA examiner's opinions to be inadequate for rating purposes, as it was speculated that the Veteran's claimed conditions "may very well have" been aggravated by or incurred in-service. The examiner also suggested that the Veteran's available VA treatment records were limited and the Veteran has stated that he has received continuous VA treatment since his discharge from service. Thus, the VA examiner may have had an incomplete medical history. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (when providing medical opinion "the Secretary must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history"). Moreover, the Veteran has reported continuous right knee pain, right ankle pain, right wrist pain, and low back pain since 2013. Given the previous examiner's speculative opinion and the fact that the Veteran's last VA examination was over 4 years ago, a new VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2.  Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for VA examination(s) with a VA examiner of appropriate expertise to determine the nature and etiology of the Veteran's claimed right knee disability, right wrist disability, right ankle disability, and low back disability. The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed. All pertinent symptomatology and findings should be reported in detail, including all diagnoses. Any indicated diagnostic tests and studies should also be accomplished. 

The examiner should provide the following opinions:

(a) Does the Veteran have a right knee disability that clearly and unmistakably (i.e., undebatably) existed prior to his enlistment in-service?

(b) If so, is there clear and unmistakable evidence that the pre-existing right knee disability was not aggravated (i.e., is it undebatable that the disability did not undergo a permanent increase in severity) during the Veteran's period of active service? If the Veteran's pre-existing right knee disability did undergo a permanent increase in severity, was that permanent increase in severity during service clearly and unmistakably due to the natural progress of the condition?

(c) For any right knee disability that did not pre-exist his active service, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the right knee disability had its onset during, or is otherwise etiologically related to, the Veteran's active service.

(d) Based on the examination and review of the record, the examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right wrist disability, right ankle disability, and low back disability had its onset during, or is otherwise etiologically related to, the Veteran's active service.

In providing the requested opinions, the examiner should refer to the pertinent evidence of record, including the Veteran's documented in-service treatment for joint pain (not specified) after a fall and in-service treatment for right wrist tendinitis, as well the lay statements in support of his claims.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. The examiner should also reconcile all prior reports, as necessary.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




